Citation Nr: 1451929	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer to include squamous cell carcinoma and basal cell carcinoma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to special monthly pension based on the need for aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for hearing loss and tinnitus, as well as entitlement to special monthly pension based on the need for aid and attendance or being housebound are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran has post-service diagnoses of skin cancer; squamous cell carcinoma in January 2007 and basal cell carcinoma in August 2007 and August 2009. 

2.  The service medical records do not reveal any diagnosis of skin cancer during service; there is no evidence that skin cancer became manifest within the first year after the Veteran separated from service. 

3.  The Veteran had did not have active military service in the Republic of Vietnam during the Vietnam era; the evidence does not show that he was exposed to Agent Orange during service. 

4.  There is no probative evidence linking the skin cancer to military service or to any incident therein.

CONCLUSION OF LAW

Skin cancer to include squamous cell carcinoma and basal cell carcinoma was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran was provided the requisite notice with respect to his claim for service connection in a letter dated January 2009, which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, private medical records, VA medical records, assisted the Veteran in obtaining evidence, and afforded him the opportunity to provide testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 

U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

No VA examination was conducted with respect to the Veteran's claim for service connection for skin cancer.  The record shows recent diagnoses of skin cancer; however no medical evidence of record showing that the Veteran had a diagnosis of any skin cancer during service or that the claimed disorders may be related to any event in service.  Thus, no VA examination is necessary in order to decide the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Malignant tumors, cancer, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  However, in this case, review of the evidence of record does not reveal that the Veteran's skin cancer, became manifest during active service or within the first year of separation from service.  Rather, the evidence of record establishes that the claimed squamous cell carcinoma was first diagnosed in January 2007 and basal cell carcinoma was first diagnosed in August 2007, over four decades after separation from service.  

In December 2008, the Veteran submitted the present claim in which he claimed service connection for "cancer due to Agent Orange."  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii).  The evidence of record does not establish that the Veteran served in Vietnam to warrant the presumption of being exposed to Agent Orange during service.  Separation papers, DD 214, reveal that the Veteran served in Army from July 1964 to July 1966 as a supply specialist.  He had 11 months of foreign service in the Pacific area.  However, he was not awarded any awards which show that he served in Vietnam, or that he served in Thailand in support of Vietnam operations as he claims.  He also alleges that he was exposed to Agent Orange which was stored at the base in Thailand where he was stationed.

The evidence of record does not support the Veteran's assertions of exposure to Agent Orange.  It does not support that he ever served in, or visited Vietnam, and it does not show that he served in Thailand.  

VA regulations provide that if a veteran was exposed to an herbicide agent, Agent Orange, during active service, presumptive service connection is warranted for the following disorders AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery, and stable, unstable and Prinzmetal's angina; all chronic B-cell leukemias, including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia; multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers, cancer of the lung, bronchus, larynx, or trachea; and, soft-tissue sarcoma, other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).

The term soft-tissue sarcoma includes adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma, malignant leiomyoblastoma; rhabdomyosarcoma; ectomesenchymoma; angiosarcoma, hemangiosarcoma and lymphangiosarcoma; proliferating, systemic angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma, malignant synovioma; malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation, malignant Triton tumor, glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

Private medical records confirm that the Veteran was treated for skin cancer on his shoulder and the temporal area of his head.  Specifically, treatment by surgical excision was conducted with confirmed post-service biopsy diagnoses of squamous cell carcinoma in January 2007 and basal cell carcinoma in August 2007 and August 2009.  

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for melanoma and non-melanoma skin cancer, basal cell and squamous cell.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Simply put, neither of these cancers are ones which warrant service connection on a presumptive basis due to Agent Orange exposure during service, and service connection cannot be thus established.  38 C.F.R. § 3.309(e), Note 1.

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran has submitted no evidence which in any way links his recently diagnosed squamous cell carcinoma and basal cell carcinoma to service or to claimed Agent Orange exposure therein.  He simply indicated that he had "cancer due to Agent Orange" in his December 2008 claim.  The evidence does not show that the claimed skin cancer was manifest during service; rather, the evidence shows that it was were diagnosed decades after the Veteran separated from service.  Moreover, there is no probative evidence linking his squamous cell carcinoma and basal cell carcinoma to his military service or to any incident therein. 

As the Board is bound by the law that specifies the class of veterans that are presumed as being exposed to Agent Orange, and there is no probative evidence linking the Veteran's current diagnosis of squamous cell carcinoma and basal cell carcinoma to his military service, the preponderance of the evidence is against the claim of entitlement to service connection for include squamous cell carcinoma and basal cell carcinoma.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for skin cancer to include squamous cell carcinoma and basal cell carcinoma, is denied.    


REMAND

The Veteran contends that he developed bilateral hearing loss and tinnitus as the result of noise exposure during active service.  The evidence establishes that the Veteran served in the Army as a supply clerk from 1964 to 1966 and that he had an extensive amount of post-service occupational noise over four decades.  

The Veteran's service treatment records contain an April 1962 entrance examination related to enlistment in the National Guard.  His hearing was normal on this examination by whispered voice testing.  He separated from the National Guard in less than a year; separation examination was conducted in November 1962.  His hearing was normal by both voice testing and audiometer testing.  The Veteran was not in active military service during this period of time.  All these records establish is that his hearing was normal as of November 1962.  

In July 1964 the Veteran entered active duty in the Army.  His entrance examination was conducted in July 1964.  During this period of time, service 

department audiological examinations were conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  Accordingly, the Board has converted the audiology data reported in ASA units on this examination report to ISO units below. On entry examination pure tone thresholds, in decibels in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
15
/
15
LEFT
30
25
15
/
55

The above audiology test results reveal that the Veteran entered active duty in July 1964 with a pre-existing hearing loss disability.  See 38 C.F.R. § 3.385.

In May 1966 separation examination of the Veteran was conducted.  Hearing testing was not conducted.  Neither voice testing nor audiometer test results are indicated.  However, the Veteran's ears and ear drums were normal on clinical evaluation and he did not report having any ear trouble or hearing loss on his report of medical history.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2014).

In January 2009, a VA audiology examination of the Veteran was conducted.  The examiner indicated in one section of the report that the claims file was reviewed, but indicated in another section that no service treatment records were contained in the claims file and were thus, not reviewed.  Accordingly no medical opinion was offered. 

The August 2009 rating decision and the December 2009 statement of the case, indicate that the examiner subsequently reviewed the service treatment records.  However, this review and addendum are not of record in the physical or electronic records comprising the record on review.  Remand is required.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection for hearing loss and tinnitus and his claim for aid and attendance.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to 

obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA audiology examination to determine whether any current hearing loss and/or tinnitus disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The examiner is informed that the July 1964 entrance examination reveals audiology test results showing that the Veteran entered active duty with a pre-existing hearing loss disability in both ears.  The examiner must provide an opinion as to whether the pre-service hearing loss disability was NOT aggravated beyond its natural progression during his active duty service, and if so, the examiner must specify the evidence upon which this finding is based.

The examiner must also provide an opinion as to whether any tinnitus found is related to the Veteran's military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA Aid and Attendance examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. 

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and the vs statements, the examiner should state whether the Veteran is in need of aid and attendance, or is housebound as a result of his disabilities. 

A complete rationale for the opinion must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The medical examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection for bilateral hearing loss, tinnitus, and special monthly pension based on the need for aid and attendance or being housebound must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case on both issues must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


